Citation Nr: 1140010	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus, L1-L2 and L4-L5 (low back disorder). 

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture. 

3.  Entitlement to a rating in excess of 10 percent for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976, and from September 1979 to January 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to increased ratings for the Veteran's low back disorder, residuals of a right ankle fracture, and allergic rhinitis.  The Veteran perfected an appeal of those determinations.

A hearing on these matters was held before a Decision Review Officer sitting at the RO on July 14, 2006.  A copy of the hearing transcript has been associated with the claims file.

While the appeal was pending at the RO, a June 2007 rating decision granted a compensable rating of 10 percent for the allergic rhinitis, effective in June 2005, but the Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.



FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the June 2010 Board remand.

2.  The Veteran's low back disorder manifests with point tenderness and flexion to at least 35 degrees.  The objective findings on clinical examination have not confirmed the presence of lumbar radiculopathy, and there were no incapacitating episodes during the rating period.

3.  The Veteran's right ankle fracture residuals manifest with tenderness, pain on motion, and no more than moderate deformity or limitation of motion.  There is no evidence of marked deformity or ankylosis.

4.  The Veteran's allergic rhinitis manifests with recurrent nasal congestion and a watery discharge.  Neither nasal polyps, purulent discharge, nor nasal obstruction has manifested.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5243-5242 (2011).

2.  The requirements for an evaluation higher than 10 percent for right ankle fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5273.

3.  The requirements for an evaluation higher than 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, DC 6522.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in June 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter provided adequate notice of how disability ratings and effective dates are assigned and reiterated how VA would assist the Veteran with his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were reviewed on a de novo basis as noted in the June 2007 supplemental statement of the case (SSOC).  Thus, the timing defect of content-compliant notice was cured,  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  The Board also finds the initial content error did not prejudice the Veteran, as he had a reasonable opportunity to participate in the decision on his claims at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, as found above, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  The Board notes that any extant records of Dr. Berio have not been added to the claims file.  The Board notes further, however, that the Veteran was given two opportunities to cause any records from Dr. Berio to be obtained.  The DRO informed the Veteran at the RO hearing that VA would obtain the records if he provided the necessary releases, and the June 2010 Board remand instructed that any records be obtained from Dr. Berio.  The June 2010 AMC/RO letter included releases for the Veteran to complete and return.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Analysis

By way of history, a June 1999 rating decision granted service connection for the low back disorder with a 20 percent rating; the right ankle disorder with a 10 percent rating; and, allergic rhinitis with a noncompensable rating, all effective in April 1999.  VA received the Veteran's current claim for increased ratings in June 2005.

Low Back.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  As concerns the rating of spine disabilities, however, the rating criteria have already taken into account the impact of pain, stiffness, radiation, etc.  See 38 C.F.R. § 4.71a, General Formula; see also 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  This means that a higher rating due to additional loss of motion due to pain, weakness, etc., per DeLuca, is not applicable to spine disability, as the General Formula subsumes 38 C.F.R. §§ 4.40 and 4.45.

For purposes of this decision, the Board notes that normal range of motion for the thoracolumbar spine is forward flexion to 90 degrees; backward extension to 30 degrees; and, lateral flexion and lateral rotation to 30 degrees.  38 C.F.R. § 4.71, Plate V.  The Veteran's low back disability is rated under DC 5243-5242, which rate intervertebral disc syndrome (IDS) and degenerative arthritis respectively.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  IDS is rated on the basis of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Formula, DC 5243, Note (1).  In the absence of incapacitating episodes, the disorder is rated on the basis of the chronic orthopedic and neurological manifestations.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

The July 2005 examination report reflects that the Veteran reported increased constant, sharp back pain that radiated to his left lateral thigh down to the knee level as numbness.  He denied any bladder or bowel involvement.  The Veteran reported further that prolonged sitting, bending forward, and lifting objects from the ground, triggered his symptoms.  He used Sulindac and bed rest for relief of his symptoms.  The Veteran related that he could walk with low back pain for approximately 15 minutes, and he did not use a cane or other assistive device.  The Veteran reported he worked full time as a clerk with the postal service, and he was independent in his activities of daily living, though he occasionally needed assistance dressing during flare-ups.  He was no longer able to participate in recreational sports, such as bowling, due to his low back disorder.

Visual inspection of the Veteran's spine revealed the Veteran to have erect posture and symmetry in appearance and in rhyme of spinal motion.  Physical examination revealed tenderness to palpation at the L1-L2 vertebral body and L5 paravertebral muscles bilaterally.  Normal spinal contour was preserved, and there was no guarding.  Range of motion (ROM) on forward flexion was 0 to 75 degrees with pain at the end point; backward extension 0 to 22 degrees with pain at the end point; and, lateral flexion and rotation 0 to 30 degrees each, bilaterally.  Repetitive use testing did not change those values.  Neurological examination revealed negative straight leg raising, and sensation to pinprick and light touch was intact bilaterally.  Motor examination revealed no muscle atrophy of the lower extremities, muscle tone was normal bilaterally, and muscle strength was normal at 5/5 bilaterally.  Deep tendon reflexes, patellar and Achilles, were 2+ bilaterally.  The examiner noted no evidence of incapacitating episodes, that is, symptoms so severe that a physician prescribed bed rest in addition to other treatment.  The examiner noted a past MRI examination and diagnosed degenerative disc disease at L4-L5 with annular tear and degenerative disc disease at L1-L2.

As noted earlier, the examiner noted that, while the Veteran used bed rest as self-treatment, there had not been bed rest prescribed by a physician.  Hence, the chronic orthopedic symptoms of the Veteran's low back disorder are rated on the basis of LOM.  The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 30 percent rating.  Id.

The objective findings on clinical examination show the Veteran's ROM on forward flexion of 0 to 75 degrees was significantly better than that which warrants a 20 percent rating.  Further, the clinical examination revealed no abnormal neurological findings.  Thus, there is no factual basis for a separate rating for associated neurological symptoms.

In his written submissions and his testimony at the hearing, the Veteran continued to assert that he experienced lumbar radiculopathy.  VA outpatient records note his subjective complaints of radiating pain.  Only a December 2006 entry, however, noted positive straight leg raising.  ROM and muscle tone were intact.  A February 2007 pain management entry notes that examination revealed positive hamstring tightness but no tenderness to palpation of the areas of the lumbar spine or trigger points.  Active ROM was full, and straight leg raising was negative.  In light of the Veteran's assertion that his low back disorder had increased in severity, the Board remanded for a current examination.

The August 2010 examination report reflects the Veteran reported low back pain with occasional numbness on a daily basis, which made bending and walking difficult.  On a scale of 1 to 10, the Veteran assessed his pain as 8/10, and he described the pain as deep and dull.  The Veteran noted he could walk 0.25 mile.  He denied any bowel or bladder involvement.  The Veteran reported further that his current treatment was Naproxen 550 mg twice daily, and Gabapentin 300 mg daily, which provided fair relief of his symptoms.  Physical examination of the lumbar spine revealed tenderness and guarding bilaterally and pain on motion.  There was muscle spasm on the left but no weakness.  Forward flexion was to 35 degrees with pain.  The examiner noted that the muscle spasm, local tenderness, and guarding, was severe enough to cause abnormal gait or spinal contour.  The examiner noted that there was no muscle atrophy.  Neurological examination revealed vibration, position sense, pain or pin prick, and light touch were normal bilaterally.  There was no dysesthesias on either side.  Knee and ankle jerks were 2+ bilaterally, and motor examination was 5/5 throughout bilaterally.  Straight leg raising was negative.  There was no ankylosis or history of incapacitating episodes.  The examiner noted that a February 2010 MRI examination showed mild multilevel degenerative changes and straightening of the lumbar lordosis.  The examiner diagnosed multilevel degenerative changes of the lumbar spine and lumbar facet syndrome.  The examiner also noted the Veteran reported he had lost two weeks from work over the prior 12-month period.

The objective findings on clinical examination show the Veteran's low back disorder continued to more nearly approximate the assigned 20 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as forward flexion was five degrees better than the 0 to 30 degrees which would warrant a 40 percent rating.  Further, there is no ankylosis in any part of the Veteran's thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Formula, Note (5).

The evaluations assigned are based on the limitation of motion exhibited, with or without symptoms such as pain, stiffness or aching.  However, even considering the effects of pain on motion and repetitive motion, the criteria for a higher evaluation are not met or approximated.  In light of the above, the Board finds the criteria for a rating higher than 20 percent are not met.  38 C.F.R. §§ 4.1, 4.40, 4.45,  4.59, 4.7, 4.71a, General Formula, DC 5243-5242.  There is no factual basis for a staged rating for any part of the current rating period.

Right Ankle.

The Veteran's right ankle fracture residuals are rated analogously under DC 5273 as malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.20.  Under these criteria, a marked deformity warrants a 20 percent rating, and a moderate deformity warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5273.  Normal ROM for the ankle is 0 to 45 degrees on plantar flexion, and 0 to 20 degrees on dorsiflexion.  38 C.F.R. § 4.71a, Plate II.

The July 2005 joints examination report notes the Veteran complained of constant pain, frequent swelling, instability when walking on irregular surfaces, and frequent giving away.  He reported further that he took Sulindac 200 mg for relief of his symptoms.  In addition to the reported difficulty walking on irregular surfaces, the Veteran reported that prolonged walking or standing aggravated his symptoms.  He did not use any assistive devices for ambulation.  Physical examination revealed mild swelling at the lateral malleous and dorsolateral foot along the peroneal tendon insertion.  Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 45 degrees, both without pain.  The examiner did not note any evidence of unusual shoe wear that indicated abnormal weight bearing, and he also noted that the Veteran walked with equal step and normal cadence.  The examiner noted that x-rays revealed old fracture deformities with no acute fractures or dislocations.  The examiner diagnosed right ankle fracture residuals.

The objective findings on clinical examination show the Veteran's right ankle to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence shows a higher, 20 percent, rating was not met or approximated, and there is no evidence of a marked deformity.  In as much as ROM was normal in both planes, there is no factual basis for a higher rating for marked LOM.  See 38 C.F.R. § 4.71a, DC 5271.  The examiner also noted that repetitive use testing did not reveal any additional loss of ROM due to pain, fatigue, or weakness, etc.  See 38 C.F.R. §§ 4.40 and 4.45.  Further, the examiner specifically noted the absence of ankylosis.  See DC 5270.

At the August 2010 examination the Veteran complained of a constant, deep, and dull pain of 8/10 intensity.  He also complained of stiffness.  The Veteran reported he could stand for 15-30 minutes and walk 0.25 mile.  He did not use an assistive device.  Physical examination of the right ankle revealed tenderness and guarding of movement.  There was no instability or tendon abnormality.  Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 29 degrees with evidence of pain on motion.  There was no ankylosis in the ankle.  The examiner noted pain on manipulation at the peroneal ligaments but, as already noted, there was no instability.  The examiner noted further that right ankle x-rays were read as having shown a right calcaneal spur and millimetric medial malleolar myositis ossificans.  The examiner diagnosed right ankle sprain residuals with mild LOM.

The objective findings on clinical examination did not reveal a marked deformity of the right ankle.  The Board notes the examiner's assessment of the right ankle LOM as mild.  The Board also notes, however, that use of terminology such as "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Instead, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.

The Board acknowledges the decrease in the right ankle plantar flexion from normal to 0 to 29 degrees, as compared to the 2005 examination.  The Board also notes that the right ankle dorsiflexion was again normal.  Further, the examiner noted that, while there was objective evidence of pain on repetitive use testing, there was no evidence of additional loss of ROM.  In light of these factors, the Board finds the Veteran's right ankle did more nearly approximate marked LOM, rated on that basis.  Hence, there is no factual basis for a 20 percent rating under DC 5271.  The preponderance of the evidence shows the right ankle to have more nearly approximated the assigned 10 percent rating for the current rating period.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5273.
Allergic Rhinitis.

Allergic rhinitis that manifests with nasal polyps warrants a 30 percent rating.  Without polyps but with greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. § 4.97, DC 6522.

The July 2005 examination report reflects that the Veteran underwent a septoplasty between 1980 and 1985.  The examiner noted the Veteran's history of allergies, and that the Veteran reported continuous allergy attacks.  The Veteran complained of nasal congestion and that he had great difficulty breathing through the nose,  The Veteran did not mention any purulent discharge or dyspnea at rest.  Neither was there any speech impediment.  Physical examination revealed no nasal polyps, or evidence of bacterial rhinitis or granulomatous disease.  The nasal mucosa was pale and engorged, as were the turbinates.  There was 50 percent obstruction of the right nasal vestibule, and there was no purulent discharge or crusting.  The diagnosis was allergic rhinitis.

A September 2006 outpatient entry notes the Veteran reported his allergic rhinitis did not impact his daily activities.  A June 2007 sinus computed tomography scan showed mucosal thickening within the mid and posterior ethmoidal air cells and a retention cyst within the right spheroid sinus.  No other abnormality was shown.  In the June 2007 rating decision, the DRO noted that there was no evidence of complete obstruction on one side or partial obstruction of both sides, but in light of the Veteran's constant treatment for his symptoms, a 10 percent rating was granted, effective retroactively to June 2005.

In light of the probative evidence of record as set forth earlier, the Board finds the Veteran's allergic rhinitis did not more nearly approximate a rating higher than 10 percent as of June 2007 or earlier.  38 C.F.R. §§ 4.7, 4.97, DC 6522.

At the August 2010 examination the Veteran complained of recurrent nasal stuffiness with watery discharge and itch eyes.  Physical examination revealed no nasal polyps.  The nasal turbinates were mildly congested but there was no obstruction.  The examiner noted that August 2010 sinus x-rays were clear, and an August 2010 paranasal sinus computed tomography scan showed mild thickening of the sinus mucosa.  The examiner noted that the Veteran did not have a history of nasal polyps and none were identified on examination.  The examiner noted further that all prior examinations had shown the Veteran to have mild allergic rhinitis, and the current examination showed the same.  The Veteran's allergic rhinitis was mild to moderate.

In light of the fact the evidence shows the Veteran's allergic rhinitis has not manifested with nasal polyps at any time during the current rating period, his allergic rhinitis has more nearly approximated the assigned 10 percent rating for the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.97, DC 6522.  There is no factual basis to support a staged rating for any part of the current rating period.

Extraschedular Consideration

The Veteran has asserted that his disabilities, especially the low back and right ankle disorders, have adversely impacted his ability to do his job as a postal worker.  The Veteran asserts that he is assigned the least demanding work available at his work place, but his back and ankle have rendered it difficult for him to do his job.  The Veteran's representative asserts the evidence shows that extraschedular consideration is indicated.  These assertions require discussion of extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).  The DRO determined referral for extraschedular consideration was not appropriate.

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds no basis on which to disagree with the DRO's determination that the Veteran's disability picture is not unusual or exceptional so as to merit a referral to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The applicable rating criteria describe the Veteran's low back, right ankle, and allergic rhinitis, disability levels and their severity.  Thus, the Board agrees with the DRO's determination that extraschedular consideration is not indicated.  Bagwell, 9 Vet. App. at 338-39 (1996).  The assigned ratings compensate the Veteran, to the extent practical, for the impairment in his earning potential.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating in excess of 20 percent for low back disorder is denied. 

Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture is denied. 

Entitlement to a rating in excess of 10 percent for allergic rhinitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


